Name: Commission Regulation (EEC) No 2417/90 of 20 August 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 90 Official Journal of the European Communities No L 227/9 COMMISSION REGULATION (EEC) No 2417/90 of 20 August 1990 on the supply of refined rape seed oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organ ­ izations 3 470 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. V) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 227/10 Official Journal of the European Communities 21 . 8 . 90 ANNEX I LOTS A and B 1 . Operation Nos ('): 273/90  305/90 2. Programme : 1989 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 * Characteristics and quality of the goods (3) (4) (6) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1 ) 8 . Total quantity : 1 670 tonnes net 9 . Number of lots : 2 (Lot A : 900 tonnes ; Lot B : 770 tonnes) 10 . Packaging and marking (*) ( l#) : see list published in OJ No C 216, 14. 8 . 1987, p. 3, 1.3.3 :  metal cans of five kilograms  the cans must carry the following wording : see Annex II 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 2  26. 10 . 1990 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 9 . 1990. Tenders shall be valid until 1 2 midnight on 5. 9 . 1 990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18. 9. 1990. Tenders shall be considered valid until 12 midnight on 19 . 9 . 1990 (b) period for making the goods available at the port of shipment : 16 . 10 to 9 . 11 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25 . Refund payable on request by the successful tenderer :  No L 227/1121 . 8. 90 Official Journal of the European Communities LOT C 1 . Operation No ('): 186/90 2. Programme : 1990 3. Recipient : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-1211 Geneve 2 DÃ ©pÃ ´t ; tel. 739 84 80, telex 412404 her ch 4. Representative of the recipient (2) : Croissant Rouge Algerien 1 5 bis, Bid Mohamed V, Alger ; Tlx : 52914 5. Place or country of destination : Algeria 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) i7) : see list published in OJ No C 216, 14. 8 . 1987, p. 11 (under IIIA.1 ) 8 . Total quantity : 500 tonnes net 9 . Number of lots : one 10 . Packaging and marking (l0) : see list published in OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3) :  metal cans of five kilograms,  the cans must be packed in cartons* with four cans per carton  the cans and cartons must carry the following wording : 'ACTION 186/90 / HUILE DE COLZA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / PROGRAMME DU HCR POUR LES RÃ FUGIÃ S EN ALGÃ RIE / DATE DE FABRI ­ CATION : . . . / DATE D'EXPIRATION : . . .' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Arzew 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 . 10  16. 11 . 1990 18 . Deadline for the supply : 27. 11 . 1990 19. Procedure for determining the costs of supply ( ®): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 9 . 1990. Tenders shall be valid until 12 midnight on 5. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 9 . 1990. Tenders shall be considered valid until 12 midnight on 12. 9. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 10  20. 11 . 1990 (c) deadline for the supply : 4. 12. 1990 * 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders ('):, Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 227/12 Official Journal of the European Communities 21 . 8 . 90 LOT D 1 . Operation No ('): 198/90 2. Programme : 1990 3 . Recipient : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-1211 Geneve 2 Depot ; tel. 739 84 80, telex 412404 her ch 4. Representative of the recipient (2) : The Representative, UNHCR Branch Office in the Sudan, Cemetery Road, Opposite SL Nr. 1 /Dium East Khartoum, PO Box 2560 ; Telex : 22431 HCR SD 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 11 (under III.A.1 ) 8 . Total quantity : 1 300 tonnes net 9 . Number of lots : one 10 . Packaging and marking ("&gt;) : see list published in OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3) :  metal cans of one litre or one kilogram,  the cans must be packed in cartons, with 20 cans per carton  the cans and cartons must carry the following wording : 'ACTION No 198/90 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR PROGRAMME FOR REFUGEES IN THE SUDAN / DATE OF PRODUCTION : . . . DATE OF EXPIRY : . . 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Port Sudan 16 . Address of the warehouse and, if 'appropriate, port of landing :  17. Period for 'making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9.10  16. 11 . 1990 18 . Deadline for the supply : 27. 11 . 1990 19 . Procedure for determining the costs of supply (') : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 9. 1990. Tenders shall be valid until 12 midnight on 5. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 9 . 1990. Tenders shall be considered valid until 12 midnight on 12. 9. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 10  20 . 11 . 1990 (c) deadline for the supply : 4. 12. 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 227/ 1321 . 8 . 90 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . (4) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 1 3 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each . container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. Q The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 . (') Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( I0) As regards packaging and storage, the provisions on butteroil in point 1.3.3 . of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. 21 . 8 . 90No L 227/ 14 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 900 15 Caritas B Bolivia AcciÃ ³n n0 273/90 / Aceite vegetal / Caritas BÃ ©lgica / 900213 / PotosÃ ­ vÃ ­a Antofagasta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 60 Caritas EspaÃ ±ola Ecuador AcciÃ ³n n ° 274/90 / Aceite vegetal / Caritas EspaÃ ±ola / 906000 / Quito vÃ ­a Guayaquil / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Caritas B PerÃ º AcciÃ ³n n ° 275/90 / Aceite vegetal / Caritas BÃ ©lgica / 900214 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 105 Caritas N PerÃ º AcciÃ ³n n0 276/90 / Aceite vegetal / Caritas Neerlandesa / 900312 / Ayacucho vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 7 Destinado a la distribuciÃ ³n gratuita 15 Prosalus PerÃ º AcciÃ ³n n0 277/90 / Aceite vegetal / Prosalus / 905503 / Chachapoyas vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Prosalus PerÃ º AcciÃ ³n n ° 278/90 / Aceite vegetal / Prosalus / 905504 / Arequipa vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Prosalus PerÃ º AcciÃ ³n n ° 279/90 / Aceite vegetal / Prosalus / 905505 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 30 Caritas D PerÃ º AcciÃ ³n n ° 280/90 / Aceite vegetal / Caritas Denmark / 905800 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 21 . 8 . 90 Official Journal of the European Communities No L 227/15 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 15 PDF PerÃ º AcciÃ ³n n0 281 /90 / Aceite vegetal / PDF / 907101 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 45 CRS Dominica Action No 282/90 / Vegetable oil / Cathwel / 900113 / Roseau via Woodbridge Bay / Gift of the European Economic Community / For free distribution 30 CAM Guatemala AcciÃ ³n n0 283/90 / Aceite vegetal / CAM / 902008 / Guatemala ciudad via Santo Tomas de Castilla / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Oxfam B RepÃ ºblica Dominicana AcciÃ ³n n ° 284/90 / Aceite vegetal / Oxfam B / 900805 / Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 GAM RepÃ ºblica Dominicana AcciÃ ³n n0 285/90 / Aceite vegetal / CAM / 902007 / Barahona vÃ ­a Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea / Destinado a la distribuciÃ ³n gratuita 60 Prosalus RepÃ ºblica Dominicana AcciÃ ³n n ° 286/90 / Aceite vegetal / Prosalus / 905517 / Ysura Azua vÃ ­a Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 30 Cinterad BÃ ©nin Action n0 287/90 / Huile vÃ ©gÃ ©tale / Cinterad / 903403 / Adjaha via Cotonou / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 120 Caritas B Burkina Faso Action n0 288/90 / Huile vÃ ©gÃ ©tale / Caritas Belgica / 900209 / Bobo Dioulasso via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 SSI Burkina Faso Action n0 289/90 / Huile vÃ ©gÃ ©tale / SSI / 903005 / Ouahigouya via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite No L 227/ 16 Official Journal of the European Communities 21 . 8 . 90 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsfond PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 60 Cinterad Burkina Faso Action n0 290/90 / Huile vÃ ©gÃ ©tale / Cinterad / 903404 / LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Caritas I GuinÃ ©-Bissau AcÃ §Ã £o n? 291 /90 / Ã leo vegetal / Caritas Italiana / 900609 / Bissau / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita 15 Caritas F Mali Action n0 292/90 / Huile vÃ ©gÃ ©tale / Caritas France / 900504 / Mopti via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 9 SSI Mali Action n0 293/90 / Huile vÃ ©gÃ ©tale / SSI / 903003 / Bamako via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 66 Cinterad Mali Action n0 294/90 / Huile vÃ ©gÃ ©tale / Cinterad / 903405 / Nioro via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 60 SSI Niger Action n0 295/90 / Huile vÃ ©gÃ ©tale / SSI / 903004 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 60 AATM Togo Action n0 296/90 / Huile vÃ ©gÃ ©tale / AATM / 901713 / Dapaong via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B 770 60 Caritas N Angola AcÃ §Ã £o n? 297/90 / Ã leo vegetal / Caritas Neerlandica / 900314 / Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita 40 Caritas N Angola AcÃ §Ã £o n? 298/90 / Ã leo vegetal / Caritas Neerlandica / 900325 / Lobito / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita No L 227/1721 . 8 . 90 Official Journal of the European Communities DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 15 Caritas B Rwanda Action n0 299/90 / Huile vÃ ©gÃ ©tale / Caritas Belgica / 9002Ã 1 / Kigali via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 210 Caritas I Malawi Action No 300/90 / Vegetable oil / Caritas Italiana / 900608 / Lilongwe via Dar es Salaam / Gift of the European Economic Community / For free distribution 60 CAM India Action No 301 /90 / Vegetable oil / CAM / 902011 / Bombay / Gift of the European Economic Community / For free distribution 105 GFSS India Action No 302/90 / Vegetable oil / GFSS / 903501 / Bombay / Gift of the European Economic Community / For free distribution 15 SBLB India Action No 303/90 / Vegetable oil / SBLB / 904507 / Ottapidaram via Tuticorin / Gift of the European Economic Community / For free distribution 85 CRS Pakistan Action No 304/90 / Vegetable oil / Cathwel / 900103 / Islamabad via Karachi / Gift of the European Economic Community / For free distribution 135 Oxfam B Vietnam Action No 305/90 / Vegetable oil / Oxfam B / 900807 / Ho Chi Minh City / Gift of the European Economic Community / For free distribution